On Application foe Rehearing, or Amendment of Judgment.
Nicholls, C. J.
Ernest S. Kidd, one of the appellants herein, asks the court to so amend its judgment, as to leave open the question of the paraphernal debt alleged to be due by J. I. Kidd to his first wife, sued for herein by said appellant, as her heir for paraphernal funds •of the said wife received by her husband during their marriage, and converted to his own use and benefit, and to order that issue to be tried over again in the District Court,' and to allow appellant to introduce other and additional evidence to sustain this part of his demand.
In support of this application, he avers, that he has now in his possession a letter written by his father, in which he acknowledges the amount of paraphernal funds'received from his wife.
That this evidence was not available at the first trial, having been discovered since. That in addition to this, he has made the discovery that the act of sale (notarial in form) from J. I. Kidd and his wife to W. F. Sims, prior to the destruction of the records in Jackson Parish, was recorded in Lincoln Parish.
In our original opinion in the case, we stated that this appellant had been an unfortunate sufferer from the destruction of the records in Jackson Parish, which had caused him to place his claims before us upon insufficient evidence. We think it in the interest of justice that he should be given an opportunity to furnish some evidence hereafter, if he can. It is claimed that he will be able to do so. This matter comes to us rather irregularly, but we think it our duty to act upon it. Davis vs. Dancy, 1 N. S., 589.
For the reasons assigned, it is hereby ordered, adjudged and decreed, that the judgment hereinbefore rendered by us in this case be amended so as to annul and reverse that portion of the judgment of the District Court appealed from which rendered judgment against Ernest S. Kidd, upon the demand and claim set up by him against his father, James I. Kidd’s, succession for monies received by his said father during his marriage with the mother of said Ernest S. Kidd belonging to her separately as her paraphernal funds, and converted by her husband to his own use, and it is now ordered, adjudged and decreed that the matter of said claims be left open for examination *1172by evidence and for decision, and be tried and disposed of by the District Court under. our decree heretofore rendered, remanding ihis cause to said court for further proceedings according- to law.
There being no necessity for a rehearing in order to make this alteration, in our former judgment, the rehearing applied for is refused.
Monroe, J. takes no part, the case having been submitted prior to-his accession to this bench.